DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 5/11/2020, 12/21/2020 and 4/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Riddle on 11/8/2021.
The application has been amended as follows: 
In claim 17 line 2, “the member” is changed to “a member”. 
In claim 25 line 3, “the member” is changed to “a member”.
In claim 31 line 2, “the member” is changed to “a member”.

Allowable Subject Matter
Claim(s) 14-33 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record that teaches the independent claims is US 20150055652 by Yong et al. Yong discloses “a root node bridge communication between the first network and the second network to allow distribution of data to members of the multicast group; determining that at least one of (i) a node of the second network that is able to communicate with the first network is a member of the multicast group, or (ii) a node of the first network that is able to communicate with the second network is a member of the multicast group; and based at least in part on the determining, refraining from selecting a node to bridge communication between the first network and the second network” of claim 28 (see at least abstract and ¶ 30-33). However, Yong and the other prior arts of record, in single or combination, does not teach, suggest or provide rationale for “sending, to a central agent, information indicating that a first network includes a member of a multicast group and that the first network is able to communicate with a second network; receiving, from the central agent, a message requesting that a root node bridge communication between the first network and the second network to allow distribution of data to members of the multicast group” of claim 28 and similarly for claims 14 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent 6,526,054 by Li et al. discloses interdomain multicast routing with a root node joining a DVMRP distribution tree in order to receive multicast packets and forward the multicast packets over a BGMP tree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER P CHAU/Primary Examiner, Art Unit 2476